Exhibit 10.5 PROMISSORY NOTE Project Commonly Known as “W Hotel & Residences” May 2, 2008Chicago, Illinois $165,000,000 FOR VALUE RECEIVED, CJUF II STRATUS BLOCK 21 LLC, a Delaware limited liability company (“Maker”), with a mailing address of c/o Stratus Properties Inc., 98 San Jacinto, Suite 220, Austin, Texas 78701, promises to pay to the order of CORUS BANK, N.A., a national banking association(“Lender”), at the address set forth in Section 4.1(e)of the Loan Agreement (as defined in Section 7 below), or such other place as Lender may designate in writing, in the manner provided hereinafter the principal sum of up to One Hundred Sixty-Five Million Dollars ($165,000,000), or so much thereof as may now or hereafter be disbursed by Lender to or for the benefit of Maker (the “Loan”), on or before the Maturity Date (as defined in the Loan Agreement) or the date to which the indebtedness evidenced hereby is accelerated pursuant to the terms of this Note and the terms of the other Loan Documents, with interest, in the manner and upon the terms and conditions set forth below.All capitalized terms not expressly defined herein shall have the same meanings as set forth in the Loan Agreement. 1.Interest Rate.Interest shall accrue from the date of first disbursement of the Loan on the principal balance thereof remaining from time to time outstanding at the rate (“Interest Rate”)established below.Unless the Loan is then bearing interest at the Default Rate, the Interest Rate shall be equal to the greater of: (1) the sum of: (i) three and one half percent (3.5%) per annum plus (ii) the three month London Interbank Offered Rate quoted in the Money Rates section of The Wall Street Journal (the “LIBOR Rate”); or (2) six percent and one-half percent (6.5%) per annum.The LIBOR Rate shall be automatically adjusted without notice to Maker on the first (1st) day of each January, April, July, and October following the calendar month in which the Loan Opening Date occurs (the “Quarterly Adjustment Date”) based on the LIBOR Rate as of the Quarterly Adjustment Date (or, if the Quarterly Adjustment Date falls on a non-Business Day, then the Interest Rate shall be adjusted based on the LIBOR Rate on the first Business Day following the Quarterly Adjustment Date, effective retroactively to the Quarterly Adjustment Date).Interest shall be computed based on a 360-day year and charged for the actual number of days elapsed. 2.Principal and Interest Payments.
